Citation Nr: 1537772	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  13-22 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This appeal comes before the Board of Veterans' Appeals (Board) from January 2013 (hearing loss) and April 2013 (tinnitus) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


FINDING OF FACT

Competent evidence indicates a hearing loss disability is related to in-service noise exposure, and that tinnitus is related to in-service noise exposure and/or hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran seeks service connection for bilateral hearing loss and tinnitus, which he asserts was caused by his conceded noise exposure while serving in Vietnam during active duty service.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be established for disability which is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(a) (2014).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

"[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

The Veteran was afforded a VA audiological examination in November 2012, at which time the audiologist confirmed current bilateral hearing loss for VA purposes and noted the Veteran's reports of constant tinnitus since returning home from active duty service.  The examiner opined that it was not likely that the Veteran's current hearing loss was a result of his military noise exposure, because the Veteran's hearing was within normal limits upon his entrance and exit from service without a significant threshold shift in either ear.  

As the 2012 examiner was not able to provide an opinion regarding a relationship between the Veteran's service and his tinnitus without resort to mere speculation, an addendum opinion was obtained in March 2013.  While ultimately reporting that tinnitus was not related to service given the 2012 examiner's opinion that the Veteran's hearing loss was not related to service, the 2013 examiner did opine that the Veteran's bilateral hearing loss likely accounts for his current complaints of tinnitus.

In June 2015, the Veteran submitted a medical statement from a private audiologist who reported that in her professional opinion, it is at least as likely as not that the Veteran's tinnitus and hearing loss were caused by acoustic trauma during his military service.  In support of the opinion, the audiologist noted review of the Veteran's records, and described his lack of civilian noise exposure.  The Board notes that the Veteran also credibly testified at his June 2015 hearing that he did not have any significant post-service noise exposure.

After review of the record, the Board notes that there are competent medical opinions both in favor of and against the claim for service connection for bilateral hearing loss.  The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2014). 

The mandate to accord the benefit of the doubt is triggered when the evidence has reached a stage of balance.  In this matter, the Board is of the opinion that a state of relative equipoise as to whether the Veteran's bilateral hearing loss is related to his service has been reached.  Accordingly, the benefit of the doubt rule will be applied, and service connection for bilateral hearing loss is granted.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. 
§ 3.102 (2014).

Regarding the Veteran's tinnitus claim, as previously noted, the probative medical opinion evidence of record shows that the Veteran's tinnitus is either due to acoustic trauma in service or a symptom of his hearing loss, which the Board has found to be service-connected.  Therefore, resolving reasonable doubt in favor of the Veteran, service connection for tinnitus is also warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


